Citation Nr: 0813249	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  02-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the San Diego, 
California RO.  In August 2005, the case was remanded for 
further development.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat and 
there is no credible supporting evidence that he was exposed 
to a stressor event in service. 

2.  A chronic psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; a preponderance of the evidence is against 
a finding that the veteran has PTSD or that any currently 
diagnosed psychiatric disability is related to his active 
service; and any psychiatric disability he has due to alcohol 
abuse is not a compensable disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD and depression, is not warranted; to the extent that the 
veteran seeks service connection for disability due to 
alcohol abuse, such claim lacks legal merit.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  Per the August 
2005 remand, the veteran was provided content-complying 
notice by letter in September 2005 (including to submit any 
evidence in his possession pertaining to his claim).  He was 
given ample time to respond; and the claim was subsequently 
readjudicated.  See September 2007 supplemental statement of 
the case.  

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A September 2007 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  

The veteran's service medical records (SMRs) and service 
personnel records are associated with his claims file, as are 
his VA and private treatment records, (to include Social 
Security Administration (SSA) records).  He was afforded VA 
examinations.  He has not identified any pertinent records 
that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

B.		Factual Background 

The veteran's service personnel records show no indication 
that he engaged in combat.  His SMRs do not show any 
complaints, symptoms, diagnosis, or treatment pertaining to a 
psychiatric disorder.  On service separation examination, 
psychiatric clinical evaluation was normal. 

Outpatient VA treatment records from January 1996 to June 
2004 show treatment for various psychiatric problems, to 
include depression, adjustment disorder, anxiety, PTSD like 
symptoms, and alcohol abuse.

In an April 1998 statement, the veteran identified an alleged 
stressor he experienced in Da Nang in the fall of 1969.  He 
related that he had just gotten off watch and decided to go 
to town when he came upon two Vietnamese being interrogated 
by a squad of troops.  He stayed there for about half an 
hour, then went on his way.  Upon returning to the place 
where the interrogation was taking place, he noted that 
everyone had disappeared; however, a body was lying there 
with all of its limbs severed and its head decapitated.  He 
also alleged another stressor (seemingly the same night) 
involving his return to a local establishment which was then 
raided by North Vietnamese, forcing him to hide in a closet 
in fear for his life.  He thought that they could hear him 
breathe.  He stated that upon his return from Vietnam he 
drank heavily and began doing drugs.
On May 1998 VA examination, the veteran reported that he 
participated in Navy operations of a combat nature in 
Vietnam.  He stated that he was involved in combat support 
functions, and came under enemy fire.  He was surrounded by 
enemy, and was in danger of injury or death on at least two 
occasions.  He reported that during service he had engaged in 
heavy alcohol abuse.  He reiterated his two alleged 
stressors.  He reported experiencing nightmares and 
flashbacks regarding his alleged stressor events.  Mental 
status examination revealed that the veteran was pleasant and 
cooperative.  His mood was anxious and depressed.  His affect 
was appropriate to the content of his speech.  His speech was 
normal in rate and volume.  He was oriented in all spheres.  
His thought process was normal.  He denied delusions and 
hallucinations.  He denied current suicidal ideation.  His 
memory was within normal limits.  He maintained appropriate 
eye contact.  Insight and judgment were fair.  The Axis I 
diagnoses were, PTSD, chronic; depressed.  The examiner noted 
with regards to the diagnostic tests:

"[The veteran] completed the Minnesota Multiphasic 
Personality Inventory, MMPI -2, on May 18, 1998, with 
the following results.  The profile was invalid and the 
results cannot be interpreted.  All clinical scales were 
highly elevated".

A July 2000 response from the Center for Unit Records 
Research (CURR) notes that they were unable to verify the 
veteran's stress incident concerning a mutilated civilian.  
The letter indicated that the Vietnam era records were often 
incomplete and seldom contained information about civilian 
incidents.  Attached to the letter was a record of the 
Tulare's operations (The veteran indicated that he was aboard 
such vessel in the fall of 1969 and that they came under 
enemy fire.  Thus, he participated in combat).  The records 
showed no combat.

Records from SSA (to include outpatient 
psychiatric/psychological treatment records) show treatment 
for, i.a., depression and PTSD.  An August 1999 disability 
evaluation found the veteran's psychiatric disability was a 
schizoid personality.  A February 2001 determination awarded 
disability benefits based on a primary diagnosis of 
depression and a secondary diagnosis of PTSD.

On February 2006 VA examination, the veteran reported that he 
was physically and mentally abused as a child.  He stated 
that he still occasionally drank alcohol.  He related that he 
was exposed to some direct combat during his military 
service, and witnessed at least one event that he considered 
traumatic.  The examiner noted a March 2005 VA record from 
the veteran's primary care provider which revealed the 
following, among other, diagnoses: alcohol dependence, 
organic personality syndrome, depressive disorder, and 
prolonged PTSD.  Mental status examination revealed that the 
veteran was appropriately dressed.  His speech was normal.  
He was cooperative although irritable.  His affect was 
constricted.  His attention was intact.  He was unable to do 
serial 7's (but was able to self-correct); he was able to 
spell a word forward and backward.  He was oriented in all 
spheres.  His thought process was within normal limits.  He 
denied delusions or hallucinations.  His judgment and insight 
were intact.  He reported occasional suicidal and homicidal 
ideation.  Diagnostic testing was noted to be invalid due to 
a highly elevated score on a validity scale reflecting 
negative impression management.  The Axis I diagnoses were: 
major depressive disorder, recurrent, unspecified; alcohol 
dependence, sustained partial remission; anxiety disorder not 
otherwise specified; some symptoms of PTSD but insufficient 
to warrant a diagnosis.  The examiner noted that based on a 
review of the available data, excluding the psychological 
testing which was deemed to be technically invalid, it was at 
least as likely as not that the veteran's current and chronic 
psychosocial dysfunction has been caused by or is the result 
of his military experiences.

On the November 2006 VA addendum, the examiner stated that 
his rationale for his February 2006 opinion was that there 
was no evidence in the veteran's service medical records 
relating to either mental health problems and/or treatment 
during his military service.  He stated that the veteran has 
reported that he was physically and mentally abused in 
childhood.  He noted that such abuse was known to be a 
significant risk factor for the subsequent development of 
psychosocial disorders.  He further stated:

"Regarding the diagnosis of Alcohol Dependence, the 
veteran reported the onset of alcohol abuse during 
military service.  However, he denied any negative 
consequences associated with alcohol usage during the 
military . . . . Hence, the veteran's Alcohol Dependence 
disorder is likely to be chronologically and 
etiologically related to his military service.  By the 
veteran's report, he had stopped drinking in 1991.  
However, as described in the February 2006 report, this 
is inconsistent with medical records [which show] 
continuing heavy usage, as well as the veteran's self-
report of occasional usage.  Hence, the diagnosis of 
Alcohol Dependence in sustained partial remission.

Regarding the diagnoses of major depressive disorder 
(recurrent, unspecified) and anxiety disorder, nos (with 
some PTSD symptoms), [the] veteran had indicated to the 
undersigned that his PTSD problems began in September 
1969.  He did not provide when he had first sought 
treatment for mental health problems.  Since there is no 
evidence available suggesting that the onset of these 
problems preceded or coincided with the veteran's 
military service, it is therefore more likely than not 
that [the] veteran's alcohol dependence is etiologically 
primary and proximately related to his military 
service".

In written arguments in March 2008, the veteran's 
representative noted the November 2006 addendum opinion and 
stated:

"This suggests [the] veteran's alcohol dependence is 
secondary to his military service in Vietnam.  We, 
therefore, respectively suggest this was not "willful 
misconduct" but was more likely than not related to the 
events the veteran experienced in service".

C.		Legal Criteria and Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs (bold emphasis applied).  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease incurred in service.  
38 C.F.R. § 3.303.  Developmental defects, personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of legislation pertaining to compensation 
benefits.  38 C.F.R. § 3.303(c).
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Although PTSD diagnoses are noted throughout the claims file, 
such diagnoses are based on the veteran's self-reported 
stressor events.  There is no credible supporting evidence to 
corroborate that such events happened.  Furthermore the 
February 2006 VA examiner specifically stated that the 
veteran's symptoms did not warrant a  PTSD diagnosis; 
previous psychological testing produced opinions that the 
veteran's responses were invalid.  As the record does not 
show that the veteran engaged in combat and does not include 
any corroborating evidence of an alleged stressor event in 
service, and as the evidence does not include a diagnosis of 
PTSD based on a corroborated stressor event in service, the 
preponderance of the evidence is against a claim of service 
connection for PTSD.  [Notably, even an unequivocal diagnosis 
of PTSD would not suffice to establish service connection for 
such disability in the absence of a showing that the veteran 
served in combat or was exposed to a stressor.]  
As the record shows diagnoses of psychiatric disabilities 
other than PTSD, the analysis proceeds to whether such 
disabilities may be service connected. The veteran's 
representative argues that the veteran's alcohol dependence 
began during his active service and should be service 
connected.  Conceding for the sake of argument that the 
veteran's alcohol abuse indeed began while in service, the 
claim of service connection for primary alcoholism/disability 
due to primary alcoholism lacks legal merit, as such benefit 
is specifically prohibited.  38 U.S.C.A. § 1110.  

As no psychiatric disability was noted in service or 
clinically noted post-service until 1996, service connection 
for depression on the basis that it became manifest in 
service and persisted is not warranted.  A psychosis is not 
shown to have been manifested in the first postservice year.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 also do 
not apply.  

No medical professional has otherwise related the veteran's 
current depression to his service or to any event therein.  
To the contrary, it has been noted that his depression is due 
to schizoid personality (which is not a compensable 
disability See 38 C.F.R. § 3.303(c)).  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim.  Accordingly, it must be 
denied.


ORDER

Service connection for a psychiatric disability, to include 
PTSD and depression, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


